I wish
sincerely to congratulate the President on his election
to preside over the work of the Millennium Assembly. I
would also like to express my appreciation for the work
of his predecessor, Foreign Minister Theo-Ben Gurirab,
which culminated in the recent Millennium Summit.
I also welcome Tuvalu as a new Member State of
the United Nations. I am sure that it will make a useful
and enriching contribution to the work of the
Organization.
What kind of United Nations do we want? Why,
and to what purpose, do we need the United Nations in
this new millennium? The Millennium Summit was
convened to answer those questions. The task of the
General Assembly is to devise and implement the
guidelines that the Summit proposed. Spain would like
to suggest some ideas for progress in three of the
Organization's basic spheres of action: managing
globalization, combating poverty and peace-making.
The United Nations that we want must be our
main instrument for meeting the many challenges of
globalization. Its universal nature places our
Organization in an ideal position for that purpose. It
would be unforgivable if it were not capable of rising
to that task, which has to be undertaken in very
different fields. One such area is human rights. The
process of the universalization of human rights
constitutes one of the United Nations most valuable
contributions to international relations since the
adoption of the Universal Declaration of Human
Rights, in 1948. If the twentieth century has been one
of formulating and structuring human rights on the
international level, the next century must be that of
ensuring that their effective implementation is
universal.
The practices in most urgent need of elimination
are racism, racial discrimination, xenophobia and
intolerance. The 2001 World Conference against
Racism must be an effective instrument to that end. We
must also strive to abolish the death penalty, which we
consider a punishment contrary to the dignity of the
human being. The adoption of moratoriums against
carrying it out could be a first step towards its total
ban.
Our Organization must also enable us to provide
solutions, in a spirit of solidarity, to humanitarian
problems that until recently have simply not been
addressed. The consequences have been borne by
defenceless civilian populations. I refer to the situation
of refugees and persons displaced within their own
countries, civilian victims of armed conflicts and
international aid workers who are subject to threats or
coercion. It is essential to broaden the scope of our
action in this area and to pay special attention to the
most vulnerable sectors of the population.
Last week, in this very city, the President of the
Spanish Government signed the two Optional Protocols
to the Convention on the Rights of the Child, relative
to children in armed conflict and on the sale of
children, child prostitution and child pornography. In
that same vein, the General Assembly this year adopted
a resolution (54/262) agreeing to the holding in Spain
in 2002 of the Second World Assembly on Ageing. We
shall do everything possible to ensure the success of
such an important event.
In this overall context, we must mention the issue
of so-called humanitarian intervention, aptly proposed
on more than one occasion by the Secretary-General.
The United Nations that we want cannot be an
Organization that remains paralysed in the face of
massive violations of human rights, wherever they may
take place. When that has occurred, its prestige has
been seriously affected, and it has been left out of basic
decision-making in times of crisis. The disgust
provoked by a passive stance in the face of those
atrocities and the need to strengthen the role of the
37

Organization in crisis situations are merely two sides of
the same coin. It is essential that we be capable of
building consensus on at least two fundamental issues.
The first is actions regarding which the
international community cannot remain idle, such as
war crimes, crimes against humanity and genocide,
which are offences referred to in the Rome Statute of
the International Criminal Court. Consensus should
also be reached among the permanent members of the
Security Council over the cases in which they should
refrain from exercising their veto to block Council
resolutions aimed at putting an end to massive
violations of human rights. The principle of State
sovereignty continues to be essential in contemporary
international society, but it must not be used as a
protective shield to trample upon human rights with
impunity.
The establishment of the International Criminal
Court signals the direction in which the international
community is moving in that area. The creation of an
international system of criminal justice constitutes the
most important change in international law since the
adoption of the San Francisco Charter. I am pleased to
inform the Assembly that my country's process of
ratification of the Rome Statute concluded yesterday. I
hope that the International Criminal Court will become
a reality in the not-too-distant future. I trust therefore
that the Rome Statute will be signed and ratified by the
largest possible number of States, without directly or
indirectly affecting its integrity and effectiveness.
If there is one issue that makes us realize that
there are global interests demanding our collective
management it is that of environmental protection. It is
imperative that the Kyoto Protocol for combating the
greenhouse effect should come into force in 2002, at
the latest. Spain is a signatory of the Protocol, as well
as of the agreements on the ozone layer, bio-diversity,
bio-security and desertification — the latter problem
being one which especially affects my country.
Unfortunately, globalization has also generated
fresh opportunities for the development of universal
plagues such as terrorism and transnational organized
crime. However, globalization also provides us with
new instruments to combat them, provided we agree on
how to use them. Spain supports the drafting of a
general convention against international terrorism, and
is grateful to India for its initiative in that respect. The
work aimed at the adoption of a convention against
transnational organized crime must also be concluded.
One of the United Nations top priorities is the
fight against poverty. The Millennium Summit gave
special attention to measures aimed at eradicating
poverty. The specific implementation of those
measures must be a basic aspect of the work of the
General Assembly. The United Nations that we want
must make it possible for developed and developing
countries to conclude agreements regarding the role
they must play in that task.
The high-level meetings that will be held in 2001
on financing for development and on the least
developed countries must not be wasted. Spain will
certainly do everything within its power to contribute
to their success. My country follows the guidelines
produced by the World Summit for Social Development
suggesting that at least 20 per cent of cooperation
resources be devoted to basic social sectors such as
health, education, housing and employment, which
have the greatest impact on the most disadvantaged
sectors of the population and, as a result, on the
eradication of poverty. Spain has prepared an ambitious
microcredit programme aimed at meeting the needs of
the least favoured sectors of the population of
developing countries.
Likewise, Spain has begun debt relief
programmes in several countries, including
Mozambique and the Central American countries most
affected by hurricane Mitch. We resolutely support the
Highly Indebted Poor Countries Initiative. Medium-
income countries with serious external debt problems
should not be excluded from debt relief plans, as long
as they implement meaningful domestic programmes to
eradicate poverty.
In the health sector there have been severe
setbacks in recent years in the fight against infectious
diseases, especially in Africa. Spain actively backs the
Joint United Nations Programme on HIV/AIDS
(UNAIDS) and the efforts under way to facilitate
access to drugs against AIDS for patients in developing
countries. It also supports the holding of a special
session of the General Assembly on that illness.
Moreover, Spain has a special interest in examining
possible action against other infectious and parasitic
diseases, particularly in Africa.
The first sentence of the Charter states the resolve
of the United Nations to save succeeding generations
38

from the scourge of war. We must not resign ourselves
to the indefinite prolongation of some regional
conflicts. In Africa a solution has not yet been found
for the situation in the Congo, which for years has
ravaged one of the richest and most influential
countries of the continent. Angola and Sierra Leone
continue to be the backdrop for civilian conflicts that
are often financed by the illegal sale of diamonds and
other precious resources.
Political and practical support for the United
Nations and the mission deployed on the ground has
been a constant feature of Spain's policy concerning
the dispute over Western Sahara. Therefore, my
country will maintain its commitment to a definitive
settlement of that dispute during this decisive time and
will support the efforts that the Secretary-General and
his Personal Envoy are making in compliance with
Security Council resolution 1309 (2000).
New prospects for peace have opened up in the
Middle East following the Camp David summit. It is
vital to consolidate the important progress made there
and take advantage of this historic opportunity to
conclude an agreement on all outstanding issues. Spain
considers that, pursuant to the Declaration of Berlin,
the Palestinian people are entitled to establish their
own state. The evolution of the peace process must be
reflected in the resolutions to be adopted this year by
the General Assembly, which must not be a mechanical
repetition of the wording used in previous years.
The situation in Iraq is nevertheless proving to be
frustrating. The interruption of weapons inspections,
the absence of any foreseeable date for the lifting of
the sanctions, the continuation of armed action and the
difficult humanitarian situation in the country all
combine to produce a situation that is far from
encouraging. It is imperative that consensus within the
Security Council on this matter be strengthened and
that Iraq collaborate with the United Nations with a
view to the full implementation of resolution 1284
(1999) and other relevant resolutions.
Turning to Latin America, it is vital that the
international community send a clear message of
support for the peace process in Colombia. The efforts
by President Pastrana to reach an agreement that will
put an end to decades of violence and lack of security
deserve the support of us all.
The difficulties faced by the United Nations
Interim Administration Mission in Kosovo in the
accomplishment of its tasks should not overshadow its
achievements to date in what is probably the
peacekeeping operation with the widest-ranging
objectives ever undertaken by the United Nations.
Those objectives are to pacify the territory, to reconcile
its population, to rebuild its economy, and to enable
Kosovo, as stated in resolution 1244 (1999), to enjoy
substantial autonomy and an administration that is truly
its own, while respecting the principle of territorial
sovereignty and integrity of the Federal Republic of
Yugoslavia.
Many of these conflicts could perhaps have been
avoided. Spain unreservedly supports the Secretary-
General's efforts to direct the Organization's conflict-
prevention. His report on Africa provides an innovative
approach, proposing a wide-ranging package of
measures to address the conflicts on the African
continent.
An important element in this arsenal of
preventive diplomatic measures is a sound sanctions
policy. Sanctions regimes must be carefully graduated
in order to fulfil their goal: to penalize a particular
government whose policies constitute a threat to peace,
without harming the civilian population of that country,
which in many cases is totally powerless to influence
the decisions of its Government, or third parties.
Sanctions must be applied in a flexible way and be
subject to periodic review, enabling them to be adapted
to changing circumstances.
Disarmament and non-proliferation are another
two essential elements of conflict prevention. It is vital
to overcome the setbacks suffered in recent months by
the nuclear non-proliferation process and to promote
the signing and ratification of the Comprehensive
Nuclear-Test- Ban Treaty, with a view to its early entry
in force. It is likewise a matter of concern that it has
not yet been possible to start negotiations on a protocol
on fissile material; it is urgent to achieve the necessary
consensus to that end.
The conclusion of the negotiations on the
Verification Protocol to the Convention on Biological
Weapons represents an achievement in this field that is
as important as the entry into force of the Convention
on Chemical Weapons. In the same way, the 2001
United Nations Conference on the Illicit Trade in Small
Arms and Light Weapons in All its Aspects must
constitute a milestone comparable to the Ottawa
Convention banning anti-personnel mines.
39

Another of the United Nations goals must be to
conclude the decolonization process worldwide by
doing away with the last vestiges of colonialism. One
of them persists, as a painful anachronism, in Spanish
territory. I am, of course, referring to Gibraltar, where,
nearly three centuries after its population was expelled
and the Rock occupied by British troops, a colonial
situation still lingers. This is an infringement of my
country's territorial integrity and contravenes the
provisions of General Assembly resolution 2353
(XXII). Regaining sovereignty over this part of our
territory is a longstanding goal for Spain, which is fully
in favour of a meaningful dialogue. It is regrettable that
the United Kingdom has not yet shown a genuine
political will to resolve this problem. Because of this,
15 years after the start of bilateral talks in the
framework of the Brussels process and despite the
decisions of the General Assembly, we have not
registered any progress at all on this matter, in spite of
several concrete proposals put forward by our side.
We want a United Nations that is capable of
carrying out the tasks that have been entrusted to it. To
achieve this, it must complete its process of reform.
For instance, the role of the General Assembly — the
only body in which all the Member States are
represented — must be enhanced, as it is the United
Nations driving force for debate and political impetus.
Civil society should be incorporated to a greater extent
into the Organization's work. This would contribute to
bringing people closer to the United Nations and to
securing a greater commitment from them with regard
to its work.
It is also vital to reform the Security Council in
order to enable it to fully perform its duties in the
maintenance of international peace and security. The
Spanish Government believes that this reform must
draw its inspiration from the following principles.
First, it must be conducted on the basis of a broad
and solid consensus, in order to avoid dangerous
divisions among Member States and to provide the
enlarged Council with the greater legitimacy it needs to
carry out its work effectively.
In the context of democratization, it must allow
for an increase in the number of non-permanent
members from all regional groups, and especially from
the developing world. Spain considers that an
enlargement of this category of non-permanent
members would best reflect the trend towards the
democratization of international society at the dawn of
the third millennium.
To enhance the Council's effectiveness, steps
must be taken to prevent exercise of the veto power
from blocking the Council in certain crisis situations.
Finally, there must be greater transparency. The
Council's working methods must be improved by
increasing the number and quality of the consultations
among its members and with other Member States, so
that the latter will not be left out of the decision-
making process.
The Organization that we need must also be able
to act firmly and effectively on the ground in order to
maintain the peace. The first step in this direction is to
reflect on past mistakes. Therein lies the importance of
the Brahimi report on United Nations peace operations,
which — in the same way as former reports on Rwanda
and Srebrenica — hit a nerve when it acknowledged
our faults and proposed solutions for overcoming them.
The Organization's shortcomings in this field
have at times been very serious, and have cost human
lives and brought great suffering to the peoples directly
affected. They have also seriously discredited the
United Nations in the eyes of our peoples.
Spain has a direct interest in ensuring that
peacekeeping operations are well organized and
managed, because at this time hundreds of Spaniards
are participating in them in such faraway places as East
Timor, Kosovo, Ethiopia and Guatemala. Moreover,
last year Spain signed an agreement with the
Secretariat on the Stand-by Forces — an agreement in
which some of the recommendations contained in the
Brahimi report already appear.
Spain steadfastly supports these recommendations
and hopes that they will be rapidly implemented. At the
same time, we must be aware that all of this will
require a much greater political and financial
commitment on the part of all with respect to
peacekeeping operations. It will require faster
deployment of the necessary military and civilian units
and larger-scale measures in order to consolidate peace
once conflicts come to an end. Above all, if United
Nations troops are compelled to take greater risks in
order to guarantee the implementation of Security
Council mandates, such mandates must be clear,
realistic and have the unequivocal backing of the
Council. All this will require a serious effort to find
40

common positions and to achieve consensus within the
Council in the elaboration of the resolutions containing
such mandates, eliminating any ambiguities that could
hamper their effective application. It means more
resolute and unwavering action against specific States
or groups which may attempt to disrupt such action,
including the possible application of sanctions. Only
then will we be able to send our troops to situations in
which they will have to risk their lives in order to
ensure that such mandates are upheld.
Improving peacekeeping operations will
undoubtedly be costly. Neither this nor any of the other
tasks facing the Organization will be possible if it does
not resolve its financial crisis. Spain is the eighth-
largest contributor to its regular budget and pays its
contributions on time, in full and without conditions.
Therefore we have a direct interest in seeing the
Organization's financial crisis resolved once and for
all, as soon as possible. The principle of capacity to
pay must continue to be the basic criterion for deciding
the assessed contributions. European Union countries
already are contributing much more than they should to
the United Nations budget in accordance with this
principle. Spain's stance will be a constructive one in
the negotiations to review the scale of assessments later
this fall.
In an increasingly interdependent world, there is
no alternative to multilateral cooperation. The United
Nations must rise to the occasion in order to fulfil the
expectations of the peoples who founded it. The
countries represented here must face up to that
responsibility by building an Organization capable of
meeting the challenges posed by globalization in the
new millennium. The United Nations that we want is
possible. It is within our reach to achieve it.